DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 23 November 2020 is acknowledged.  The traversal is on the ground(s) that the action does not clearly establish that the identified “species or groupings of patentably indistinct species” identified in the action have acquired a separate status in the art.  This is not found persuasive because as noted in the statement of the requirement, Applicant’s own disclosure at paragraphs [00130], [00144], and [00145], which relate to species A – C respectively, clearly identify each of the arrangements discussed in those paragraphs as different embodiments of the invention. Further, in arguing against the election of species requirement, Applicant admits in the traversal that “The different species simply represent a variety of ways of characterizing the noise signal…”. By stating that these different species are directed to a variety of different ways, Applicant reiterates that the identified groups A, B, and C are covering recognized separable inventions. Examiner notes that each of claims 1, 9, and 13 are generic claims.
The requirement is still deemed proper and is therefore made FINAL.
Examiner notes that Applicant has concerns with the phrases “patentably distinct” and “patentably indistinct” as used in the prior Office action. Examiner has reviewed the action and MPEP 800 and finds that these concepts are clearly understandable in the context they are used in the prior Office action (Examiner had merely used Form each of the identified species A – C represent a grouping of “species or patentably indistinct species” (and thus each one is not properly permitted to be further subdivided); the three identified groupings, when compared to each other, are seen to recite “patentably distinct” details, as discussed in the requirement and immediately above, and therefore are properly subject to the election requirement.
Claims 4 – 8, 11, 12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 November 2020. Examiner notes that in the Response, Applicant listed different claims as corresponding with the elected species A – however, in reviewing the descriptions of A, B, C one would clearly recognize that claims 2 and 3 share the characteristics consistent with grouping A and claims 4, 5, 11, and 15 share the characteristics consistent with species B. Therefore, although indicated differently in Applicant’s reply, the claims have been withdrawn consistent with the details of the elected embodiment. 
Priority
Examiner notes that the instant Application is indicated, per the Application Data Sheet and the first sentence of the Specification, to be a Divisional of the parent application. Although there was an Election of Species during the prosecution of the parent application which may permit filing of a Divisional application, Examiner notes that the scope of independent claims 1, 9, and 13 is identical to the three independent claims that were originally presented in the parent and that were included with the elected 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 9, 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims refer to a “wearable” element; however, none of the claimed elements/details recite limitations that would limit the claimed method/structure to such a use/manner.  As such, the term does not appear to meaningfully limit the claim.  Further, the claims refer to various quotients, such that values might meet certain properties.  These phrases merely appear to recite the property, but as set forth do not appear to require the various quotients be calculated.  It is unclear why there is mere reference to a quotient without indicating that the value be computed by claimed structures or steps.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 9, 10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro (USPN 4,178,917).  Shapiro (Figure 1 and the description thereof) teaches an optical measurement arrangement in which a first signal (fluorescence) and a second signal (reference) are measured from constituents in a subject's circulatory system.  Shapiro indicates that the first signal includes zinc photoporphyrin/ZPP (AC) components and RBC (DC/noise components); the reference signal corresponds with RBC/noise information. Shapiro teaches (column 2, line 66 – column 3, line 14) that additional wavelengths, outside of the fluorescent excitation bands, can be generated. An arrangement with a broadband source with filters and an infrared LED source is discussed.  A detection assembly is included in the measurement arrangement. Further, Shapiro teaches processing the measured signals to determine ZPP related information (column 3, line 57 – column 4, line 6).  It is inherent that the processed/filtered signal has a higher signal to noise ration than the originally detected signal.  Examiner notes that Applicant broadly defines "noise signals" in the disclosure (at Specification section V., for example).  As such, the reference signal detected by Shapiro is considered to be within the broadest reasonable interpretation of this term.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 9, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 11 of U.S. Patent No. 10,039,491. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Markle et al. (USPN 8,738,107) teach a measurement arrangement for determining glucose concentration (Figures 1, 2 and the descriptions thereof; column 4, line 35 – column 6, line 20; column 27, line 10 - column 31, line 31) that includes two emitters for emitting light at different wavelengths and detectors for measuring fluorescent emissions by analyte sensitive fluorophores that are present in a sensor which can be inserted in a blood vessel and remain indwelling for a period of time (column 4, lines 35 – 67).  The measured intensities are used to determine a pH level in .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.